Citation Nr: 0825097	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-23 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus.

In August 2007, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

In an October 2007 decision/remand, the Board granted service 
connection for bilateral tinnitus, and remanded the bilateral 
hearing loss claim back to the RO, via the Appeals Management 
Center (AMC) for additional development.  

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 
20.900(c).


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during service 
as an aircraft mechanic without the use of ear plugs.  

2.  It is at least as likely as not that the veteran's 
bilateral hearing loss is of service origin.  






CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of entitlement to service connection for bilateral 
hearing loss, there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance.

II.  Service Connection - Hearing Loss

The veteran claims entitlement to service connection for 
bilateral hearing loss.  According to his written statements 
submitted during the course of the appeal and his hearing 
testimony, presented in August 2007, he developed bilateral 
hearing loss as a result of in-service noise exposure.  His 
primary duty was aircraft engine mechanic and he testified 
that no ear plugs or other hearing protection was provided.  
The veteran testified that his [hearing] problems came from 
working on the big R 2800 Pratt & Whitney engines and the 
Corsair planes.  During carburetor adjustments, the veteran 
had to run the engines at full throttle and dip his head 
about ten inches from it and reach up behind to make the 
adjustments.  The veteran explained that his ears would 
tickle at first, but then actually hurt by the time the 
adjustments were finished.  However, after an hour or so, the 
pain would go away, so he did not worry about it at the time.  

The veteran testified that, after discharge from service, he 
went back to school between 1948 and 1951 and had to sit at 
the front of the classroom because he had trouble hearing.  
In essence, the veteran testified that his hearing loss 
wasn't that bad at first, but progressively worsened over the 
years.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss (considered an organic disease of the nervous system) to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records do not show complaints, 
findings or diagnosis of hearing loss.  The veteran's 
discharge examination did not note any hearing defects based 
on whispered voice testing.  

The veteran testified that he sought treatment for hearing 
loss in 1962 because he noticed that his hearing loss had 
worsened.  As for post-service noise exposure, the veteran 
testified that he worked as a real estate agent.  The veteran 
also explained that although he had a pilot's license and 
flew recreational aircraft, they were small, quiet Cessnas, 
and he was in the cockpit, not working on the engines.  Thus, 
in essence, the veteran testified that he had virtually no 
post-service occupational or recreational noise exposure.  

In support of his claim, the veteran submitted statements 
dated in January 2005 and May 2005 from his family physician, 
who opined, solely based on the veteran's self-reported 
history, that his hearing loss was due to in-service acoustic 
trauma from aircraft engine noise.  

Reports of VA examinations conducted in April 2005 and March 
2008, as well as a private audiological report dated in June 
2006, confirm that the veteran currently has bilateral 
hearing loss and tinnitus.  These reports indicate a moderate 
sloping to profound sensorineural hearing loss bilaterally 
with poor word recognition scores.  

Per his hearing testimony, corroborated by service record 
entries, the veteran's primary duty during active service in 
WW II was aircraft engine mechanic.  There is no reason to 
doubt the credibility of this veteran or his assertions that 
he was exposed to severe acoustic trauma as an aircraft 
engine mechanic in service.  

In the report of VA examination conducted in April 2005, the 
examiner commented that without a single incident of reported 
hearing loss, she was unable to tie the hearing loss to 
military service.  The examiner opined, "It was as likely as 
not that the veteran's hearing loss was unrelated to 
service."  The examiner specifically noted, however, that 
she did not dispute the veteran's noise exposure during 
service, although without any evidence of hearing loss until 
this decade, any opinion linking hearing loss to service 
would require speculation.  

In a private opinion from June 2006, the private audiologist 
noted that the veteran's history was significant for 
unprotected military noise exposure during service as an 
aircraft engine mechanic between 1942 and 1945.  That 
exposure, according to the audiologist, resulted in vibro-
tactile sensations and temporary threshold shift and constant 
bilateral tinnitus.  The audiologist opined that the 
veteran's hearing loss was likely due to a number of 
contributing factions, and there was certainly some component 
of his loss that was due to noise exposure; however, the 
extent of the auditory effects of noise exposure, and their 
contribution to the veteran's current loss would be 
impossible to quantify at this stage.  

The March 2008 VA examiner, after a review of the claims 
file, indicated that the veteran should be given the benefit 
of the doubt that his hearing loss could have been present at 
separation, particularly given the fact that he was not 
afforded the benefit of the pure tone audiogram at 
separation, and because his MOS supported probable military 
noise exposure.  The examiner pointed out that the whispered 
voice test was not sensitive to high frequency hearing loss.  
Nevertheless, the evidence of record, and the lack thereof 
for many years following discharge from service made it 
difficult to formulate an opinion regarding the etiology of 
the veteran's hearing loss.  The examiner concluded that the 
issue could not be resolved without resorting to speculation.  

Based on the foregoing, and resolving all doubt in the 
veteran's favor, service connection for hearing loss is 
warranted.  In essence, the VA and private examiners agreed 
that the veteran was exposed to acoustic trauma during 
service, and at least some component of the veteran's hearing 
loss was as likely as not due to that exposure.  Although the 
examiners were unable to determine the extent of the in-
service noise-induced hearing loss, the fact remains that the 
weight of the evidence supports at least some in-service 
noise-induced hearing loss.  

Moreover, the veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, there 
is no reason to doubt the veteran's assertions that he 
noticed a decrease in his hearing shortly after discharge 
from service.  Lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In sum, the veteran has provided competent lay evidence 
indicating in-service noise exposure and decreased hearing.  
The veteran has also provided competent lay evidence of 
continuity of symptomatology since discharge from service.  
In particular, the veteran explained that he had to sit in 
the front of the classroom in the early 1950's because he had 
trouble hearing his teacher.  

Additionally, the VA examiners did not dispute the veteran's 
reported history, but rather, simply could not provide an 
opinion as to the likely etiology of the veteran's hearing 
loss without resorting to speculation given the many years 
between discharge from service and the current objective 
findings.  The veteran has explained, however, that his 
hearing loss over the years was gradual, and it had only 
become bothersome in recent years; thus, the reason for the 
delay in obtaining treatment.

Resolving all doubt in the veteran's favor, service 
connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


